SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Discovery of new oil accumulation in Santos Basin pre-salt Rio de Janeiro, August 7 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces it has confirmed the presence of oil in well 3-SPS-101 (3-BRSA-1179-SPS), in the Carioca Discovery Evaluation Plan area, block BM-S-9, Santos Basin pre-salt. The well, informally referred to as Iguaçu Mirim, is located 303 km off the coast of the state of São Paulo, 34 km to the south of discovery well (1-SPS-50 - Carioca) and 9 km south of Iguaçu well (4-BRSA-709-SPS), at a water depth of 2,158m. This new discovery was confirmed through oil samples of approximately 20° API, taken via cable test from pre-salt carbonate reservoirs starting at a depth of 4,850 meters. The consortium of BM-S-9 is operated by Petrobras (45%) in partnership with BG E&P Brasil (30%) and Repsol Sinopec Brasil (25%). The deadline for the Declaration of Commerciality is December 31, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 7, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
